UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2331



DANIEL J. EARNSHAW,

                                              Plaintiff - Appellant,

          versus


BARBARA E. JACKSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1101-AMD)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel J. Earnshaw, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Lawrence Paul Fletcher-Hill, Assistant Attorney
General, Margaret Witherup Tindall, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Al-

though we note that dilution of legitimate votes can result in a

violation of the "one person, one vote" principle and offend the
Equal Protection Clause, see, e.g., Daly v. Hunt, 93 F.3d 1212 (4th
Cir. 1996), we agree with the district court that Appellant failed

to state a claim of dilution. Accordingly, we affirm substantially

on the reasoning of the district court. Earnshaw v. Jackson, No.
CA-96-1101-AMD (D. Md. Aug. 13, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2